.."...

                  OFFICE     OF      THE   ATTORNEY     GENERAL   OF   TEXAS
                                               AUSTIN
QROVLII SLLLLRll
-
r.yror*r* Oe*L”.cL



    BcaJonbk      0.   C.   Raadl,
    Ooliaty Attornw-
    Id&i8 GowltY
    waxahaohlo,   ToxEm

    mar    sirt              Attontio~r Mr.        F.   I..




                                                                    OA ia If? ptibllaa-
                                                                    iA ,tho MW#~~FT"

                                                          6x0 oitat1oA    ia b# pabliAa-
                                                          t Bo, tir~.t.Mmdap.atO**~
                                                          luaao*’
                                                                ei     o$taCi4& or
o~~~ti~i row, an4 p~07ia66 thtt th a0r0fpw3ti8 oopmbdk
00 user i4nadoraa 8u@h malt at the      tarn   ot the blatriot
oou&i titlala 734Sb, 8~. 3, SUM. 6,ider      in part  that the
 &tation ahall be publlBh&l an00 a rook for Go oonseoutlrowok8
‘end soti 1680 than iwrtoen bays prior Co the first day or the
 tuta of court to whioh It la returnable, and that the aefaiadant
ah&l WL8WBT the first day of the Asxt tern                  Oi   oourt   in   rrhioh   the
*it la rllod,
         This 4epkrtaunt in ophlon Ro. 0+2&  a oop of whlah
            ha14 that Artlolo7345@oontxo& over Arci oh 7342.
10 wiolosetI,
                     with fhia holdingyou are adtim& that in
            In aciaord
Jwr   AituatioA    jrou should tollacr
                                  Artlelr73&5b, Sad. 3, Sub&, d$
 Cht   the OitatbA     AhAtid  k   ptbliAhO&        ia   8AAA ASW8&WpU   iA rO#A!
t?oUAty OAOO a rsek     fD? tW0 OOM#WtiYO            W&8/     Md tht   the ~f~r&t
should  appear    M4   4oroau   6U.h mat       OA   the   rlrst day or tho Ad
w     ~0r aotut   in Vhlah tb     ruit   10 rued.
            Trueting that       tha iregolAg aA6werE youz &&lir~r~,
we uo                                                     :1.